DETAILED ACTION
This Office Action is in response to the amendment filed on October 15, 2021. Claims 1, 4-12, 14-17, 19 and 22 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 4, 6, 8-9, 11-12, 14-17, 19, and 22 and the cancellation of claims 3 and 18 have been fully considered. 
In light of these amendments, the previous rejections with respect to 35 U.S.C. 112(d) as to claims 3, 11, 12, and 14 are withdrawn.
Response to Argument
Applicant's arguments and amendments received October 15, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose an image transmission device comprising a first image receiving element comprising a plurality of polymer dispersed liquid crystal layers. This language corresponds to the newly amended language of claims 1, 15, and 17. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Objections
Claim 6 is objected to because of the following informalities: “liner polarizer” should read “linear polarizer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication No. 2014/0036374 (“Lescure”) in view of U.S. Patent Publication No. 2004/0119949 (“Ito”).
With respect to claim 1, Lescure discloses the invention substantially as claimed, including:
A display system (see Abstract, Fig. 4, showing and describing a display system), comprising:
an image transmission device comprising a first image receiving element comprising … liquid crystal layers, and is configured to receive light of a first image of a plurality of images displayed by a display device and present a first display image, and a second image receiving element…, and is configured to receive light of a second image of the plurality images displayed by the display device and present a second display image  (see Figs. 4-5, items 410, 502, 504 and ¶¶27-31, showing and describing a bifocal HUD device 410 comprising projectors 502 and 504, i.e., an image transmission device comprising a first image receiving element and a second image receiving element, that respectively receive first and second images to be displayed (including the light thereof) and project, i.e., present, first and second display images, respectively, therefrom), 
the image transmission device is configured to transmit light of, the first image and the second image through different paths, and to respectively form a first virtual image and a second virtual image corresponding to the first image and second image, respectively (see Fig. 4, items 420, 430, d1, d2 and ¶¶19-21, 29, showing and describing that item 410 transmits light of the first and second images through different paths to form first and second virtual images, respectively),
wherein a distance between the first virtual image and an observer is a first display distance which is variable, and a distance between the second virtual image and the observer is a second display distance (see Fig. 4, items d1, d2, ¶¶19-20, 29-30, showing and describing that the distance between the first virtual image (420) and the observer (d2) is a first (greater) display distance and the distance between the second virtual image (430) and the observer (d1) is a second (smaller) display distance and that the distances and positions of the projection surfaces may vary), and
the first display distance is greater than the second display distance (see citations and arguments with respect to element above, showing and describing that the first distance is greater than the second distance).
Lescure discloses the use of liquid crystal panels “or the like” for the first and second image receiving elements but does not explicitly disclose that such elements comprise a plurality of polymer dispersed liquid crystal layers… and … at least one of a light diffusion plate, a frosted glass, and a thin film doped with tiny particles.
However, in the same field of endeavor, Ito discloses that it was known for such liquid crystal panels to be polymer dispersed liquid crystal panels which serve as light diffusion plates:
…image receiving element comprising a plurality of polymer dispersed liquid crystal layers… and at least one of a light diffusion plate, a frosted glass, and a thin film doped with tiny particles (see ¶77, describing that it was known for projector liquid crystal panels (e.g., Ito’s Figs. 1, 8-9, items 31 and 32) to be PDLC panels, i.e., a first image receiving element comprising a plurality of polymer dispersed liquid crystal layers (Examiner notes that 31 and 32 would be understood to each include at least one liquid crystal layer, i.e., the projector includes a plurality of such layers); Examiner also notes that one of ordinary skill in the art at the time of filing would have understood 31 and 32 to be plates (see, e.g., Ito Fig. 1) that, through their liquid crystal technology, cause light to scatter, i.e., diffuse – see Coates, D. “Polymer-dispersed Liquid Crystals”, J. Mater. Chem. 1995 5(12), 2063-2072 (“Coates”), “droplets of liquid crystal are dispersed in a polymer matrix and cause incident light to be scattered” – i.e., the PDLCs (e.g., 31 and 32) of such projectors serve as light diffusion plates).
Lescure describes that its projectors 502 and 504 may utilized liquid crystal panels, but does not explicitly detail such panels. At the time of filing, one of ordinary skill would have been familiar with the types of liquid crystal panels that may be used in projectors and have understood that, as evidenced by Ito, that it was known in projectors (like 502 and 504) to use PDLC liquid crystal panels which also serve as plates for diffusing light. Accordingly, to one of ordinary skill in the art at the time using projectors that utilize PDLC and diffuse light (like that of Ito’s Figs. 1, 8, or 9) for the liquid crystal panel projectors 502 and 504 of Lescure would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include first and second image receiving elements that comprise a plurality of polymer dispersed liquid crystal layers… and … at least one of a light diffusion plate, a frosted glass, and a thin film doped with tiny particles in the liquid crystal panel/first receiving element of Lescure as taught by Ito.
With respect to claim 8, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. Lescure/Ito additionally discloses:
wherein the image transmission device further comprises a projection element including convex lenses, concave lenses, or a combination of the convex and the concave lenses (see Lescure Fig. 5, item 520, which is shown to be a convex lens), and
the projection element is configured to respectively project the first image onto the first image receiving element to present the first display image and project the second image onto the second image receiving element to present the second display image (see Lescure Figs. 4-5, item 520 of device 410 and ¶¶, describing that the HUD device 410, which is shown in Fig. 5 to include the projection element/convex lens 520 projects the first and second images onto the receiving elements to display the first and second display images). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. Lescure/Ito additionally discloses: 
wherein the image transmission device further comprises at least one reflector including a plane reflecting mirror or a curved reflecting mirror (see citations and arguments with respect to corresponding element of claim 1 above and Ito Figs. 1, 8, 9, items 21, 22, 23, ¶33, showing and describing that the projector may include plane reflecting mirrors), and
the at least one reflector is configured to reflect light of the first display image to form the first virtual image, and/or to reflect light of the second display image to form the second virtual image (see citations and arguments with respect to element above and claim 1 above, showing and describing that in the combined system that uses the projector of Ito’s Fig. 1/8/9 (including its reflectors) for each of projectors 502 and 504 to reflect light of the first and second display images to form the first and second virtual images).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. Lescure/Ito additionally discloses: 
further comprising a control device (see Lescure Fig. 4, item 408),
wherein the control device is configured to control the display device to display the plurality of images, and to control the image transmission device to correspondingly transmit the light of the at least two images of the plurality of images, respectively (see citations and arguments with respect to claim 1 above and Lescure ¶¶25-27, describing that the display generator is implemented as a processor and memory and causes the HUD 410 to transmit and display the plurality of images, i.e., controls the display device to display the images, and controls the transmission device to transmit the light first and second images).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. Lescure/Ito additionally discloses: 
further comprising an image generation circuit (see Fig. 4, item 408, which forms an image generation circuit),
wherein the image generation circuit is configured to generate the first image and/or the second image and output the first image and/or the second image to the display device (see  citations and arguments with respect to claim 1 above, and Lescure ¶¶25-26, showing and describing that 408 generates the images and output them to the display device).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. Lescure/Ito additionally discloses: 
wherein the first virtual image is an augmented reality display image, and the second virtual image is a state display image (see citations and arguments with respect to claim 1 above and Lescure ¶19, showing and describing that image 430, i.e., the first virtual image, may be an augmented reality image, and that image 420 may display information about the operation of the vehicle, i.e., is a state display image). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 15, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. Lescure/Ito additionally discloses: 
A vehicle, comprising a display system (see citations and arguments with respect to corresponding element of claim 1 above and Lescure ¶¶1-2, 29-30, describing that the display system 100 is part of a vehicle), wherein the display system comprises:
an image transmission device comprising a first image receiving element comprising a plurality of polymer dispersed liquid crystal layers, and is configured to receive light of a first image of a plurality of images displayed by a display device and present a first display image, and a second image receiving element comprising at least one of a light diffusion plate, a frosted glass, and a thin film doped with tiny particles, and is configured to receive light of a second image of the plurality images displayed by the display device and present a second display image (see citations and arguments with respect to corresponding element of claim 1 above), 
the image transmission device is configured to transmit light of the first image and the second image through different paths, and to respectively form a first virtual image and a second virtual image corresponding to the first image and the second image, respectively (see citations and arguments with respect to corresponding element of claim 1 above),
wherein a distance between the first virtual image and an observer is a first display distance which is variable, and a distance between the second virtual image and the observer is a second display distance (see citations and arguments with respect to corresponding element of claim 1 above), and
the first display distance is greater than the second display distance (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 15. Lescure/Ito additionally discloses: 
further comprising a windshield (see Lescure Figs. 4, 7, ¶¶27, 38, showing a windshield 412), 
wherein the light of the first image and the second image of the plurality of images is transmitted to the windshield through the different paths to respectively form the first virtual image and the second virtual image (see Lescure Figs. 4-5, showing and describing the light of the first and second images (from projectors 502 and 504 of item 410) being transmitted to the windshield through the different paths to form virtual images 420 and 430).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 17, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. Lescure/Ito additionally discloses: 
A display method of a display system, wherein the display system comprises an image transmission device comprising a first image receiving element comprising a plurality of polymer dispersed liquid crystal layers, and is configured to receive light of a first image of a plurality of images displayed by a display device and present a first display image, and a second image receiving element comprising at least one of a light diffusion plate, a frosted glass, and a thin film doped with tiny particles, and is configured to receive light of a second image of the plurality images displayed by the display device and present a second display image, the image transmission device is configured to transmit light of the first image and the second image through different paths, and to respectively form a first virtual image and a second virtual image corresponding to the first and second image, respectively, wherein a distance between the first virtual image and an observer is a first display distance which is variable, and a distance between the second virtual image and the observer is a second display distance, and the first display distance is greater than the second display distance (see citations and arguments with respect to corresponding element of claim 1 above) comprises:
generating a plurality of images (see citations and arguments with respect to corresponding element of claim 1 above and Lescure Figs. 4, item 408, ¶¶25-26, showing and describing the generation of images); 
receiving and transmitting light of the first image and the second image of the plurality of images (see citations and arguments with respect to corresponding element of claim 1 above), and
respectively forming the first virtual image and the second virtual image corresponding to the first image and the second image the plurality of images, respectively (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 17.
With respect to claim 19, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 17. Lescure/Ito additionally discloses:
wherein the first image or the second image is generated in a display period; and
the first virtual image or the second virtual image is displayed in the display period (see Lescure Figs. 4-5, items 408, 410, 420, 430, ¶¶26-27, which describe the generation of first and second images and display of first and second virtual images without any sort of storage or holding of the images after generation, but rather that they are generated by 410 and reflected for display as a virtual image in the display period); or,
the first image and fee second image are generated in time sequence in a display period;
the first virtual image and the second virtual image are displayed in the display period.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
Claim Rejections - 35 USC § 103
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lescure in view of Ito and further in view of Coates.
With respect to claim 4, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 1. 
Lescure/Ito does not explicitly disclose wherein at least two polymer dispersed liquid crystal layers of the plurality of polymer dispersed liquid crystal layers are capable of being controlled to be in a transparent state or a diffusion state.
However, in the same field of endeavor, Coates discloses:
wherein at least two polymer dispersed liquid crystal layers of the plurality of polymer dispersed liquid crystal layers are capable of being controlled to be in a transparent state or a diffusion state (see Abstract, describing that it was known for PDLCs to be electrically switched, i.e., controlled, to be in an opaque or activated clear state, i.e., diffusion or transparent state).
Lescure/Ito details the use of PDLCs, but does not describe their functionality. At the time of filing, one of ordinary skill would have been familiar with the functionality of a PDLC and have understood that, as evidenced by Coates, that it was known for such panels to be electrically switched from an opaque to an activated clear state. Accordingly, to one of ordinary skill in the art at the time of filing, utilizing the PDLCs of Lescure/Ito in this way would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to electrically switch from an opaque to an activated clear state the PDLCs of Lescure/Ito as taught by Coates.
With respect to claim 5, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito and Coates discloses all the elements of dependent claim 4. Lescure/Ito/Coates additionally discloses: 
further comprising a controller,
wherein the controller is configured to control the at least two polymer dispersed liquid crystal layers to be in the transparent state or the diffusion state to produce a diffusion layer and a position of the diffusion layer is variable (see citations and arguments with respect to claim 4 above, and Coates Abstract, Fig. 1, p. 2067 “Dielectric Anistropy”, p. 2068 “Low-voltage PDLC Films and Active-matrix Addressing”, p. 2069 “Film Formation”, p. 2071 “Dyed PDLC Films” and “Paperwhite Displays”, describing switching on and off the PDLC film, i.e., controlling the layers to be in the transparent/clear state or the opaque/diffusion state to produce an opaque film that varies with the voltage, i.e., is variable).
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 5.
Claim Rejections - 35 USC § 103
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lescure in view of Ito and further in view of U.S. Patent Publication No. 2007/0139618 (“DeCusatis”).
With respect to claim 6, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 17. 
Lescure/Ito does not explicitly disclose wherein the image transmission device further comprises a light conversion element including a liner polarizer and a rotating electric motor; in a case where the light conversion element is in a first conversion state, the light conversion element is configured to receive the light of the first image and convert the light of the first image into first polarized light, and the first image receiving element is configured to receive the first polarized light and present the first display image; in a case where the light conversion element is in a second conversion state, the light conversion element is configured to receive the light of the second image and convert the light of the second image into second polarized light, and the second image receiving element is configured to receive the second polarized light and present the second display image; a polarization direction of the first polarized light and a polarization direction of the second polarized light are different.
However, in the same field of endeavor, DeCusatis discloses: 
wherein the image transmission device further comprises a light conversion element including a liner polarizer and a rotating electric motor;
in a case where the light conversion element is in a first conversion state, the light conversion element is configured to receive the light of the first image and convert the light of the first image into first polarized light, and the first image receiving element is configured to receive the first polarized light and present the first display image ;
in a case where the light conversion element is in a second conversion state, the light conversion element is configured to receive the light of the second image and convert the light of the second image into second polarized light, and the second image receiving element is configured to receive the second polarized light and present the second display image;
a polarization direction of the first polarized light and a polarization direction of the second polarized light are different (see Abstract, ¶¶30, 76, 133, describing that it was known for projectors to generate images by using a linear polarizer and a rotating electric motor to, in a first state, receive image light and convert it to polarized light at a first polarization angle and in a second state receive light of a second image and convert it to polarized light at a second orthogonal (different) polarization angle).
At the time of filing, one of ordinary skill would have been familiar with projector elements that may be used to generate and transmit images, including the use of a linear polarizer and rotating electric motor to receive light and convert it to polarized light at either a first or a second (different) polarization angle, as described by DeCusatis, for generating images to be transmitted to receiving elements. Accordingly, to one of ordinary skill in the art at the time of filing, using such additional elements in the system of Lescure/Ito to generate the images for transmission to its first and second receiving elements would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a linear polarizer and rotating electric motor to receive light and convert it to polarized light at either a first or a second (different) polarization angle to generate images in the display of Lescure/Ito as taught by DeCusatis.
With respect to claim 7, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito and DeCusatis discloses all the elements of dependent claim 6. Lescure/Ito/Decusatis additionally discloses: 
wherein the image transmission device further comprises a polarizing beam-splitting element disposed between the light conversion element and the first image receiving element as well as the second image receiving element (see citations and arguments with respect to claims 1 and 6 above, describing that the projector of the image transmission device includes Ito’s Fig. 1 as first and second image receiving elements and includes a switching/conversion element to change states), and
the polarizing beam-splitting element includes at least one of a polarizing beam-splitting prism, a semi-transmission, and a semi-reflective mirror, and is configured to transmit the first polarized light and reflect the second polarized light (see Ito Figs. 1, 8,9, items 21, 22, 23, ¶63 which describes dichroic mirrors, i.e., semi-reflective/semi-transmissive mirror, that transmits some polarized light and reflects other polarized light); or
the polarizing beam-splitting element is configured to transmit the second polarized light and reflect the first polarized light (see citations and arguments with respect to element above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
Claim Rejections - 35 USC § 103
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lescure in view of Ito and further in view of U.S. Patent Publication No. 2016/0368417 (“Bassi”).
With respect to claim 14, Lescure discloses the invention substantially as claimed. As detailed above, Lescure in view of Ito discloses all the elements of independent claim 17. 
Lescure/Ito discloses that the virtual image display device is capable of simultaneously displaying virtual images at two positions (see Lescure Fig. 4), but does not explicitly disclose that such wherein the first virtual image is a 3D image and comprises at least two sub-virtual images for presenting a 3D effect, and the at least two sub-virtual images are respectively projected at different visual distances.
However, in the same field of endeavor, Bassi discloses that it was known for display devices that display  to display 3-D images including sub-virtual images: 
wherein the first virtual image is a 3D image and comprises at least two sub-virtual images for presenting a 3D effect, and the at least two sub-virtual images are respectively projected at different visual distances (see Fig. 11, ¶56, items 1100, showing and describing the display of virtual images that are projected at different distances and depths to give a 3D virtual effect with layers of information, as can be seen in Fig. 11, these images include sub-virtual images, e.g., 4 sub-virtual images, projected at different distances). 
At the time of filing, one of ordinary skill would have been familiar with the display of virtual images at the same time at different depths (as detailed in Lescure) and have understood that, as evidenced by Bassi, these images may be sub-virtual images projected to form a 3D image with depth effect. Accordingly, to one of ordinary skill in the art at the time of filing, projecting the different-depth images of Lescure/Ito to form 3D virtual images using sub-virtual images would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include projecting the different-depth images of Lescure/Ito at to form 3D virtual images using sub-virtual images in the display system of Lescure/Ito as taught by Bassi.
With respect to claim 22, Lescure discloses the invention substantially as claimed. As described above Lescure in view of Ito discloses all the elements of independent claim 17, and Lescure/Ito/Bassi 
wherein displaying the first virtual image comprises:
generating at least two first images (see Bassi Fig. 11, ¶¶56, showing and describing the generation of multiple images, i.e., at least two first images); and
receiving and transmitting light of the at least two first images to form at least two sub-virtual images, wherein the at least two sub-virtual images are respectively formed at different visual distances (see citations and arguments with respect to claim 1 above describing that the light of the images is transmitted and received, and the citation and arguments with respect to claim 14 above describing that in the combined system, these images form at least two virtual sub-images at different visual distances).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LINDSAY J UHL/               Examiner, Art Unit 2481